Citation Nr: 1611263	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-41 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for spinal muscular atrophy.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran claims service connection for spinal muscular atrophy which is also known by the term "Kennedy's syndrome."  There is ample medical evidence of a current diagnosis of this disorder, which dates back to approximately 1995 as a confirmed diagnosis.  

The Veteran served on active duty from September 1961 to September 1965.  Despite his assertion to the contrary, service treatment records are negative for any complaints of symptoms related to the spine or muscle weakness.  No symptoms were reported on entry to service.  Entry and separation examination was normal; there was no diagnosis of spinal muscular atrophy.

An August 2010 letter from a private physician indicates that the Veteran is diagnosed with adult onset spinal muscular atrophy.  The letter further states that symptoms "developed in his adolescence, which have continued to progress over time.  [The Veteran] served in the military 1961-1965.  Symptoms may have been aggravated during his time of service.  The actual diagnosis of spinal muscular atrophy was not given until approximately 15 years ago."

Review of the evidence of record reveals that the Veteran has inconsistently reported when he had the initial onset of symptoms, making the above medical opinion questionable in light of the inconsistent evidence.  Nevertheless, the Veteran has not been accorded a Compensation and Pension examination and the above medical opinion is enough to trigger the duty to provide such.  See, 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

There is also question as to whether the claimed disorder is a congenital or developmental defect which would preclude service connection.  See, 38 C.F.R. § 3.303(c) (2015).  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for service connection.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

2.  The Veteran must be afforded a VA examination of the appropriate specialty to determine whether currently diagnosed spinal muscular atrophy (Kennedy's syndrome) is related to his military service, pre-existed service and was aggravated by service, or is a congenital defect for which service connection cannot be granted.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must indicate the following:

a.  Whether, despite a normal service entrance examination report, the spinal muscular atrophy (Kennedy's syndrome), not diagnosed until several years after service, pre-existed service, and if so, the examiner must state the specific evidence upon which this finding was made.

b.  If the examiner finds that the spinal muscular atrophy pre-existed the Veteran's military service, the examiner must provide an opinion as to whether there was an increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing disorder, and if so, the examiner must state the specific evidence upon which this finding was made.

c.  If the examiner finds that the spinal muscular atrophy pre-existed the Veteran's military service, the examiner must provide an opinion as to whether the pre-existing spinal muscular atrophy is a congenital or developmental defect, and if so, the examiner must state the specific evidence upon which this finding was made.

d.  If the examiner finds that the spinal muscular atrophy is a congenital or developmental defect, the examiner must provide an opinion as to whether the Veteran experienced a superimposed injury or disease during active duty.  If so, the examiner must state the specific evidence upon which this finding was made.

e.  The examiner must state whether the spinal muscular atrophy was incurred in active military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

